Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,039,532. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims have elements that are equivalent or obvious variants.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2011/0088928, “Lim”).

Regarding claim 1, Lim anticipates 1. A printed circuit board (PCB) (Figs . 1, 7, [0008]; printed circuit board)
comprising:
a substrate (Figs. 1, 7, [0075]; insulating layer 50 is a substrate);
an electrode layer formed on the substrate (Figs. 1, 7, [0074]; metal plate 10 is an electrode layer formed on the insulating layer 50);
a photo solder resist (PSR) layer formed in a patterned manner on a first area of a side of the electrode layer (Figs. 1, 7, [0074]; insulating film 20 is formed in a patterned manner on a first area of a side of the metal plate 10.  Examiner’s notes: the insulating film 20 is equivalent to the claimed photo solder resist layer); 
and a conductive layer formed on the PSR layer in the patterned manner, the conductive layer being configured to conduct heat and static electricity (Figs. 1, 7, [0053], [0076]; the top portion of the via 30 is a conductive layer formed on the insulating film 20 in the patterned manner and is configured as a portion of the heat dissipating substrate and reduces the static electricity),
wherein the electrode layer comprises a second area on which the PSR layer is not provided (Figs. 1, 7, [0076]; the metal plate layer 10 includes the via 40 on which the insulating film 20 is not provided), 
and wherein the electrode layer is configured to be directly connected with a plurality of elements through the second area, without being connected with the conductive layer (Figs. 1, 7, [0076]; the metal plate layer 10 includes the via 40 which is configured to be directly connected with a plurality of elements through the second area, without being connected with the via 30).
 
Regarding claim 3, Lim anticipates 3. The PCB of claim 1, further comprising: a via hole which penetrates the PSR layer to connect the conductive layer and the electrode layer (Figs. 1, 7, [0053], [0076]; the via 30 penetrates the insulating film 20 to connect the top portion of the via 30 or the conductive layer and the metal plate layer 10 or the electrode layer).

Regarding claim 5, Lim anticipates 5. The PCB of claim 1, further comprising:
a connecting element configured to connect the conductive layer with a ground layer of the PCB (Figs. 1, 7, [0074]; via 30 connects the top portion of the via 30 or the conductive layer and the metal plate 10-1 which is a ground layer).

Regarding claim 6, Lim anticipates 6. The PCB of claim 1, wherein the conductive layer is formed using an ink jet printing method (regarding claim 6, Lim discloses wherein the conductive layer is formed using an ink jet printing method (the limitations regarding the method to form the conductive layer is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation results in a product structure that is the same as the product of Lim, therefore the claim limitation is disclosed by Lim)).

Regarding claim 7, Lim anticipates 7. The PCB of claim 1, wherein the conductive layer is formed using a lithography method (regarding claim 7, Lim discloses wherein the conductive layer is formed using a lithography method (the limitations regarding the method to form the conductive layer is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation results in a product structure that is the same as the product of Lim, therefore the claim limitation is disclosed by Lim)).

Regarding claim 8, Lim anticipates 8. The PCB of claim 1, wherein the conductive layer is formed using a silk screen method (regarding claim 7, Lim discloses wherein the conductive layer is formed using a silk screen method (the limitations regarding the method to form the conductive layer is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation results in a product structure that is the same as the product of Lim, therefore the claim limitation is disclosed by Lim)).

Regarding claim 10, Lim anticipates 10. The PCB of claim 1, further comprising: one or more electronic elements connected to the electrode layer in the second area (Figs. 1, 7, [0050], [0074]; vias 30-1 and 30-2 are electronic elements connected to the metal plate 10 in the second area).

Regarding claim 11, Lim anticipates 11. The PCB of claim 10, wherein the one or more electronic elements are directly physically connected to the electrode layer in the second area where the PSR layer is not formed (Figs. 1, 7, [0050], [0074]; vias 30-1 and 30-2 are electronic elements which are directly physically connected to the metal plate 10 in the second area where the insulating film 20 is not formed).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, and further in view of Lee et al. (US 2015/0125786, “Lee”).

Regarding claim 2, Lim in view of Lin discloses the claimed invention as applied to claim 1, above.
Lim does not disclose the conductive layer comprises graphene material.
Lee discloses a conductive layer comprises graphene material (Fig. 3, [0077]; conductive film 20 is made with graphene).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s printed circuit board with Lee’s graphene conductive layer in order to serve as a static electricity drain layer, which reduces manufacturing costs, as suggested by Lee at [0077].

Claims 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, and further in view of Bibl et al. (US 10,256,221, “Bibl”).

Regarding claim 4, Lim discloses the claimed invention as applied to claim 1, above.
Lim discloses the substrate comprises a flexible material (Fig. 7, [0075]; insulating layer 50 comprises a flexible material.  Examiner’s notes: the claimed: “flexible” is not explicitly and exclusively defined, as such it is construed to have any degree of flexibility).
Lim does not disclose the plurality of elements comprise at least one micro light emitting diode (LED).
Bibl discloses a plurality of elements comprise at least one micro light emitting diode (LED) (Fig. 5A, col. 15, line 33; micro LED devices 400).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s printed circuit board with Bibl’s micro LED’s in order to provide a high yield, low cost manufacturing solution for lighting and display applications, as suggested by Bibl at col. 6, lines 12-15.


Regarding claim 9, Lim discloses the claimed invention as applied to claim 1, above.
Lim discloses the second area of the side the PCB (Fig. 7, [0075]; the left side of the PCB is a second area of the side of the PCB.  Examiner’s notes:  the right side of the PCB is construed as the first side), 
the second area being different from the first area (Fig. 7, [0075]; the left side of the PCB has an area being different from the area at the right side of the PCB), 
and an additional conductive layer formed on a third area of the side of the PCB (Fig. 7, [0053], [0076]; an additional circuit pattern 25 is formed on a third area of the side of the PCB), 
the third area being different the first area and the second area (Fig. 7, [0053], [0076]; the third area is different from the first and second area of the PCB), 
and the additional conductive layer being configured to conduct heat and static electricity (Fig. 7, [0053], [0076]; the additional circuit pattern 25 is configured as a portion of the heat dissipating substrate and reduces the static electricity).
Lim does not disclose the plurality of elements mounted on a second area of the side the PCB.
Bibl discloses a plurality of elements mounted on a second area of the side the PCB (Fig. 5A, col. 15, line 33; micro LED devices 400 are mounted on a side of a PCB).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s printed circuit board as modified by Lin, with Bibl’s micro LED’s in order to provide a high yield, low cost manufacturing solution for lighting and display applications, as suggested by Bibl at col. 6, lines 12-15.

Regarding claim 12, Lim discloses the claimed invention as applied to claim 1, above.
Lim does not disclose one or more micro light emitting diodes directly physically connected to the electrode layer in the second area where the PSR layer is not formed.
Bibl discloses one or more micro light emitting diodes directly physically connected to the electrode layer in the second area where the PSR layer is not formed (Fig. 5A, col. 9, lines 26-39, col. 10, lines 18-21, col. 15, line 33; the micro LEDs 400 are directly physically connected to the reflective bank structure 142 which is a conductive layer where the PSR layer is not formed).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s vias with Bibl’s micro LED’s in order to provide a high yield, low cost manufacturing solution for lighting and display applications, as suggested by Bibl at col. 6, lines 12-15.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, and further in view of Seong (US 2016/0041474, “Seong”).

Regarding claim 13, Lim discloses the claimed invention as applied to claim 1, above.
Lim does not disclose the conductive layer covers an entire upper surface of the PSR layer.
Seong discloses the conductive layer covers an entire upper surface of the PSR layer (Fig. 14, conductive layer 71 covers an entire upper surface of the photo resist layer 72).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lim’s vias with Seong’s substrate in order to provide a micro-sized circuit PCB substrate for fine line width and a micro-sized circuit thereof, as suggested by Seong at [0204].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847